                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                     No. 5:21-cv-00180-D

 ABDO MOHAMMED ET AL.,                         )
                                               )
                                Plaintiff,     )
                                               )           ORDER
                                V.             )
                                               )
 SECRETARY OF OHS, ET AL.                      )
                                               )
                                 Defendant.    )


      UPON CONSIDERATION OF the Plaintiffs' Motion to Dismiss Complaint and the

consent of the United States,

      IT IS HEREBY ORDERED on this                 '2...    day of August, 2021, that the Plaintiffs'

Motion to Dismiss is GRANTED and this case is dismissed with prejudice.

      SO ORDERED.



                                     United States District Judge




         Case 5:21-cv-00180-D Document 19 Filed 08/02/21 Page 1 of 1
